DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS filed 5/24/22 has citation numbers D1-D13 lined through because they do not comply with 37 CFR 1.98(b) which recites that “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication”, where currently citation numbers D1-D13 under the NPL/Other Documents section do not include any information other than the document number.  Therefore, they have not been considered.

Claim Objections
Claims 44-47 are objected to because of the following informalities:  Claim 44 appears to have a typographical error where the claim does not end with a period.  Appropriate correction is required.  
Claims 45-47 are directly or indirectly dependent upon claim 44 and therefore also contain the typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41-47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claims 41 and 42 are current listed as being dependent upon claim 1 which is a cancelled claim.  Additionally, claims 43-47 are directly or indirectly dependent upon claim 42 and therefore also contain the problematic claim dependency by being indirectly dependent upon cancelled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In order to expedite prosecution, claims 41 and 42 are currently being interpreted as being dependent upon claim 40.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the another rechargeable battery cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-44, 47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 10-12 of U.S. Patent No. 10,903,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,903,661 as follows:
Application 17/153410
U.S. Patent No. 10,903,661
40. A rechargeable battery system comprising: a plurality of terminals; a plurality of cell modules coupled with the terminals, and wherein each of the cell modules comprises at least one rechargeable battery cell which is configured to store electrical energy; a plurality of battery modules each comprising plural ones of the cell modules; and charge shuttling circuitry configured to: transfer electrical energy between the rechargeable battery cells of plural ones of the cell modules of one of the battery modules; and transfer electrical energy between the rechargeable battery cells of plural ones of the battery modules.
1. A rechargeable battery system comprising: a plurality of terminals; a plurality of rechargeable battery cells coupled with the terminals, and wherein the rechargeable battery cells are configured to store electrical energy; a plurality of shunting devices individually configured to shunt electrical energy around a respective one of the rechargeable battery cells; charge shuttling circuitry configured to transfer electrical energy from one of the rechargeable battery cells to another of the rechargeable battery cells; and wherein the charge shuttling circuitry is configured to transfer the electrical energy from the one rechargeable battery cell to the another rechargeable battery cell during transferring of electrical energy between the rechargeable battery cells and a device which is external of the rechargeable battery system.
6. The system of claim 1 wherein the terminals are system terminals, and further comprising a plurality of cell modules which individually comprise: a plurality of module terminals coupled with the system terminals; at least one of the rechargeable battery cells which is coupled with the module terminals of the individual cell module; and a portion of the charge shuttling circuitry configured to transfer electrical energy with respect to the at least one rechargeable battery cell of the individual cell module.
10. The system of claim 6 further comprising a plurality of battery modules which individually comprise plural ones of the cell modules, and wherein the charge shuttling circuitry is configured to transfer the electrical energy from the one rechargeable battery cell of a first of the battery modules to the another rechargeable battery cell of a second of the battery modules.

Alternatively, the subject matter is also anticipated by claim 1 (above) and 11.
11. The system of claim 1 further comprising a plurality of battery modules which individually comprise: plural ones of the rechargeable battery cells; and a portion of the charge shuttling circuitry which is configured to transfer the electrical energy between the one and another rechargeable battery cells of the individual battery module and to transfer electrical energy between the individual battery module and another of the battery modules.
Claim 41
Claim 8
Claim 42
Claim 6
Claim 43
Claim 7
Claim 44
Claim 10
Claim 47
Claim 12
Claim 49
Claim 1
Claim 50
Claim 1


Claims 45 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of U.S. Patent No. 10,903,661 in view of Arai (US 2006/0214636).
With respect to claim 45, the claims of U.S. Patent No. 10,903,661 do not expressly disclose wherein the portion of the charge shuttling circuitry of each individual cell module comprises a switch configured to selectively couple one of the module terminals of the individual cell module with one of a plurality of bus terminals of the bus of the respective battery module.
Arai discloses a charging system wherein the portion of the charge shuttling circuitry of each individual cell module comprises a switch configured to selectively couple one of the module terminals of the individual cell module with one of a plurality of bus terminals of the bus of the respective battery module (including switches S1a-S4a, S1b-S4b, lines/buses P1 and P2, also see para 0045-0047 and abstract), in order to provide a means for quickly and efficiently controlling the pathway for charge transfer.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a switch to selectively couple the module terminals in the device of U.S. Patent No. 10,903,661, as did Arai, so that the system could provide a means for quickly and efficiently controlling the charge transfer pathway between different individual elements, which in turn helps to provide balancing/equalization.
With respect to claim 46, the claims of U.S. Patent No. 10,903,661 do not expressly disclose wherein the switch of a first cell module is only coupled with a first of the bus terminals and the switch of a second cell module is only coupled with a second of the bus terminals.
Arai discloses a charging system wherein the switch of a first cell module is only coupled with a first of the bus terminals and the switch of a second cell module is only coupled with a second of the bus terminals (including switches S1a-S4a and S1b-S4b in Fig. 1, also see para 0045-0047 and abstract, where only certain cells/modules are connected at a time), in order to provide a means for quickly and efficiently controlling the pathway for charge transfer.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a switch to selectively couple the module terminals in the device of U.S. Patent No. 10,903,661, as did Arai, so that the system could provide a means for quickly and efficiently controlling the charge transfer pathway between different individual elements, which in turn helps to provide balancing/equalization.

Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of U.S. Patent No. 10,903,661 in view of Wu (US 2007/0080662).
With respect to claim 48, the claims of U.S. Patent No. 10,903,661 do not expressly disclose wherein individual ones of the cell modules are configured to be removable and replaceable with respect to others of the cell modules.
Wu discloses a rechargeable battery system including a cell module (2a-2e in Fig. 1a are each cell modules as well as 2 in Fig. 2) and battery modules that comprise multiple cell modules (para 0105 and Fig. 11) that are removable and replaceable (para 0006, 0011, and 0043, also see Fig. 1a, 2, and 11), in order to provide a desired voltage and capacity for the overall system which is compatible with connected devices while also providing easily replaceable modules in case of damage or different load requirements.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a plurality of battery modules comprising cell modules that are removable and replaceable in the device of U.S. Patent No. 10,903,661, as did Wu, so that the system could provide a desired voltage and capacity which is compatible with connected devices while also providing more easily replaceable sections/modules in case of damage or different load requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai (US 2006/0214636) in view of Wu (US 2007/0080662).
With respect to claim 40, Arai discloses a rechargeable battery system comprising: a plurality of terminals (terminals at positive and negative ends of the cells B1-B4 as well as at the switches in blocks 2 and 4 in Fig. 1); a plurality of cell modules coupled with the terminals, and wherein each of the cell modules comprises at least one rechargeable battery cell which is configured to store electrical energy (B1-B4 in Fig. 1 and abstract, where the cell modules consist of cells, terminals, and connecting wires); a battery module each comprising plural ones of the cell modules (B in Fig. 1 includes the cell modules); and charge shuttling circuitry configured to: transfer electrical energy between the rechargeable battery cells of plural ones of the cell modules of one of the battery portions, and transfer electrical energy between the rechargeable battery cells of plural ones of the battery portions (para 0045-0047 and abstract, also see Fig. 1 and para 0057).  Please note that the claim language does not disclose that the cell modules consist of a particular physical structure that is separated in a particular manner from the other cell modules.  In the present interpretation, each cell B1-B4 and its terminals and wire connections consist of different/individual cell modules.
However, Arai does not expressly disclose a plurality of battery modules.
Wu discloses a rechargeable battery system including a cell module (2a-2e in Fig. 1a are each cell modules as well as 2 in Fig. 2) and battery modules that comprise multiple cell modules (para 0105 and Fig. 11), in order to provide a desired voltage and capacity for the overall system which is compatible with connected devices while also providing easily replaceable modules.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a plurality of battery modules comprising cell modules in the device of Arai, as did Wu, so that the system could provide a desired voltage and capacity which is compatible with connected devices while also providing more easily replaceable sections/modules.
With respect to claim 41, Arai discloses the system of claim 1 (currently interpreted as being dependent upon claim 40) wherein the cell modules of an individual battery module are coupled in series with one another, and the battery modules are coupled in series with one another between the terminals of the rechargeable battery system (B1-B4 in Fig. 1 and para 0009).  
With respect to claim 42, Arai discloses the system of claim 1 (currently interpreted as being dependent upon claim 40) wherein each of cell modules individually comprises: a plurality of module terminals coupled with the terminals of the rechargeable battery system and the at least one rechargeable battery cell of the individual cell module (B1-B4 and terminals at positive and negative ends of the cells B1-B4 in Fig. 1, also see para 0057); and a portion of the charge shuttling circuitry which is configured to transfer electrical energy with respect to the at least one rechargeable battery cell of the individual cell module (wires connecting to the switches of blocks 2 in Fig. 1 and abstract, also see para 0045-0047 and abstract).  Please note that the claim language does not disclose that the cell modules consist of a particular physical structure that is separated in a particular manner from the other cell modules.  In the present interpretation, each cell B1-B4 and its terminals and wire connections consist of different/individual cell modules.
With respect to claim 43, Arai does not expressly disclose wherein each of the cell modules individually comprises a shunt device configured to shunt electrical energy around the at least one rechargeable battery cell of the individual cell module.
Wu discloses a rechargeable battery system including a cell module (2a-2e in Fig. 1a are each cell modules as well as 2 in Fig. 2) which individually comprise a plurality of shunting devices configured to shunt electrical energy around a respective one of the rechargeable battery cells (para 0054, 0065, and 0066, also see 48 in Fig. 2), in order to help regulate and equalize cells which in turn will help prolong the battery’s overall useful lifespan and output.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a shunting device to shunt electrical energy in the cell modules in the device of Arai, as did Wu, so that the system would attain greater control over the charging level of the battery cells by allowing cell bypass in addition to electrical energy transfer between cells, which in turn would help prolong the battery’s overall useful lifespan and output.
With respect to claim 44, Arai discloses the system of claim 42 wherein each of the battery modules comprises a bus configured to transfer the electrical energy between the rechargeable battery cells of the one battery module and to transfer the electrical energy between the rechargeable battery cells of the plural ones of the battery portions (P1 and P2 in Fig. 1 and para 0029-0031 and 0045-0047).
However, Arai does not expressly disclose a plurality of battery modules.
Wu discloses a rechargeable battery system including a cell module (2a-2e in Fig. 1a are each cell modules as well as 2 in Fig. 2) and battery modules that comprise multiple cell modules (para 0105 and Fig. 11), in order to provide a desired voltage and capacity for the overall system which is compatible with connected devices while also providing easily replaceable modules.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a plurality of battery modules comprising cell modules in the device of Arai, as did Wu, so that the system could provide a desired voltage and capacity which is compatible with connected devices while also providing more easily replaceable sections/modules.
With respect to claim 45, Arai discloses the system of claim 44 wherein the portion of the charge shuttling circuitry of each individual cell module comprises a switch configured to selectively couple one of the module terminals of the individual cell module with one of a plurality of bus terminals of the bus of the respective battery module (including switches S1a-S4a, S1b-S4b, lines/buses P1 and P2, also see para 0045-0047 and abstract).  
With respect to claim 46, Arai discloses the system of claim 45 wherein the switch of a first cell module is only coupled with a first of the bus terminals and the switch of a second cell module is only coupled with a second of the bus terminals (including switches S1a-S4a and S1b-S4b in Fig. 1, also see para 0045-0047 and abstract, where only certain cells/modules are connected at a time).
With respect to claim 47, Arai discloses the system of claim 44 wherein the charge shuttling circuitry comprises storage circuitry coupled with the bus of the respective battery module, and wherein the storage circuitry is configured to store the transferred electrical energy during the transferring (capacitor CB in Fig. 1, also see para 0029 and abstract).  
With respect to claim 48, Arai does not expressly disclose wherein individual ones of the cell modules are configured to be removable and replaceable with respect to others of the cell modules.  Although, it should be noted that the cells of a battery can be removed/replaced via different processes.  Regardless, the Wu reference has been included to more clearly meet this limitation. 
Wu discloses a rechargeable battery system including a cell module (2a-2e in Fig. 1a are each cell modules as well as 2 in Fig. 2) and battery modules that comprise multiple cell modules (para 0105 and Fig. 11) that are removable and replaceable (para 0006, 0011, and 0043, also see Fig. 1a, 2, and 11), in order to provide a desired voltage and capacity for the overall system which is compatible with connected devices while also providing easily replaceable modules in case of damage or different load requirements.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include a plurality of battery modules comprising cell modules that are removable and replaceable in the device of Arai, as did Wu, so that the system could provide a desired voltage and capacity which is compatible with connected devices while also providing more easily replaceable sections/modules in case of damage or different load requirements.
With respect to claim 49, Arai discloses the system of claim 40 wherein the charge shuttling circuitry is configured to transfer the electrical energy from the one rechargeable battery cell to the another rechargeable battery cell (para 0045-0047 and abstract).
However, Arai does not expressly disclose transferring of electrical energy between the rechargeable battery cells and a device which is external of the rechargeable battery system.
Wu discloses a rechargeable battery system including a plurality of shunting devices wherein the shunting devices are configured to shunt the electrical energy to others of the rechargeable battery cells (para 0054, 0065, and 0066) and implementing the transferring of electrical energy between the rechargeable battery cells and a device which is external of the rechargeable battery system (para 0042, also see motor 11 and source 220VAC in Fig. 1a/b), in order to help regulate and equalize cells which in turn will help prolong the battery’s overall useful lifespan and output while also providing power to or receiving power from other devices so that the system can continue to function while transferring energy.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include transferring of electrical energy between the rechargeable cells and a device which is external of the rechargeable battery system during other operations in the device of Arai, as did Wu, so that the system would attain greater control over the charging level of the battery cells by allowing cell bypass in addition to electrical energy transfer between cells, which in turn would help prolong the battery’s overall useful lifespan and output while also providing power to or receiving power from other devices so that the system can continue to function while transferring energy.
With respect to claim 50, Arai discloses the system of claim 40 wherein the charge shuttling circuitry is configured to implement the transfers of electrical energy during transferring of electrical energy between the rechargeable battery cells (para 0045-0047 and abstract).
However, Arai does not expressly disclose transferring of electrical energy between the rechargeable battery cells and a device which is external of the rechargeable battery system.
Wu discloses a rechargeable battery system including a plurality of shunting devices wherein the shunting devices are configured to shunt the electrical energy to others of the rechargeable battery cells (para 0054, 0065, and 0066) and implementing the transferring of electrical energy between the rechargeable battery cells and a device which is external of the rechargeable battery system (para 0042, also see motor 11 and source 220VAC in Fig. 1a/b), in order to help regulate and equalize cells which in turn will help prolong the battery’s overall useful lifespan and output while also providing power to or receiving power from other devices so that the system can continue to function while transferring energy.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include implementing transferring of electrical energy between the rechargeable cells and a device which is external of the rechargeable battery system during other operations in the device of Arai, as did Wu, so that the system would attain greater control over the charging level of the battery cells by allowing cell bypass in addition to electrical energy transfer between cells, which in turn would help prolong the battery’s overall useful lifespan and output while also providing power to or receiving power from other devices so that the system can continue to function while transferring energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Densham (US 2010/0033128).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./            Examiner, Art Unit 2859                                                                                                                                                                                            
/EDWARD TSO/             Primary Examiner, Art Unit 2859